Case 3:17-cv-00072-NKM-JCH Document 1055 Filed 09/10/21 Page 1 of 2 Pageid#: 17722
CAr(S-/--op~g,:
            Case~Afweil     __
                 3:17-cv-00072-NKM-JCH           Document 1055 Filed 09/10/21 Page 2 of 2 Pageid#: 17723
                                                                                SAINT LOUIS MO                                 630
 /\ fr'Qi-- J>t *· 4t-oo q t:t, t--:5'e> q
us p ~; ()-~ -                   ,...                                           · 1 SEP 2021 ,·-''PM 4                               L



4;-oD               Pri56f\ ~2,
 Plo ~f}J x 1-000                            <-> 00991-509 <=)
                                                     Clerk Us District Court
/ 1"0-n It\ y L, (/IAsq
               (J   I
                                                     Western Di stri ct Virgi nia
                                                     255 W MA IN ST
                                                     Room 304
                                                     Charlottesville , VA 22902
                                                     United States




      .   ..
 <'
 )·


                                               221=li::2 -Si:1597g                  III· 11 I 11 ii, II I,, ,, 1.. I111 'I, 1111, 1111 1 1111 I•11' 11' •I 111I11I• I' I'
